      Case 3:20-cr-01783-JLS Document 124 Filed 05/21/21 PageID.370 Page 1 of 1




1
2
3
                             UNITED STATES DISTRICT COURT
4
                            SOUTHERN DISTRICT OF CALIFORNIA
5
     UNITED STATES OF AMERICA                 ) Case No. 20cr1783-JLS
6                                             )
               Plaintiff,                     ) ORDER CONTINUING
7                                             ) SENTENCING HEARING
       v.                                     )
8                                             )
                                              )
9    HANNAH SADOSKI,                          )
                                              )
10             Defendant.                     )
                                              )
11                                            )
                                              )
12                                            )
13
14          Pursuant to joint motion and good cause appearing, IT IS HEREBY
15   ORDERED that the Sentencing Hearing in this matter shall be continued from May
16   28, 2021 to July 9, 2021 at 9:00 a.m.
17          For the reasons stated in paragraph three of the joint motion, incorporated by
18   reference herein, the Court finds the ends of justice served by granting the requested
19   continuance outweigh the interests of the public and the defendant in a speedy trial.
20   Thus, IT IS FURTHER ORDERED that the period of time from the filing of the
21   joint motion until July 9, 2021, shall be excluded in computing the time under the
22   Speedy Trial Act, 18 U.S.C. § 3161.
23          IT IS SO ORDERED.
24   Dated: May 21, 2021
25
26
27
28
                                             ORDER
